DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are amended.  New claims 16-22 are added.  Claims 1-22 pending in the present application.  

Priority
This application is a National Phase Application of International Application Serial No. PCT/FR2017/052082, filed July 26, 2017, which claims the priority to French Application Nos. 1753676.3, filed April 27, 2017, and 1657180, filed July 26, 2016, respectively.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 07/05/2019, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Status of the Claims
Claims 1-22 are under examination on the merits.


Claim Objections
Claims 1-22 are objected to because of the following informalities:  A claim should start with "A", "An", or "The".  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  The phrase “each of -X- and -Y-, which can be identical or different, is an -O-(C=O)- group; -(C=O)-O-; -NR’-(C=O)-, where R’ represents a hydrocarbon atom or an alkyl radical at C1-C4, or -(C=O)-NR’-, where R’ represents a hydrocarbon atom or an alkyl radical at C1-C4” seem to be redundant, and is X- and -Y-, which can be identical or different, is an -O-(C=O)- group; -(C=O)-O-; -NR’-(C=O)-; or -(C=O)-NR’-, where R’ represents a hydrocarbon atom or an alkyl radical at C1-C4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US2012/0149626 (“the `626 publication”) to Fluck et al. evidenced by Journal of Union of Concerned Scientists, “What are tar sands”, (2013), p.1-3.

Applicants’ claim 1 is drawn to a method for preparing a bituminous product based on solid mineral particles in contact with a hydrocarbon binder, comprising a step of contacting a composition with solid mineral particles, said composition including a hydrocarbon binder, wherein at least one compound with the formula (I) R1-X-R-Y-R2 (I) where: R1 and R2, which can be identical or different, are hydrocarbon chains, linear or branched, at C2-C11; each of -X- and -Y-, which can be identical or different, is an -O-(C=O)- group; -(C=O)-O-; -NR’-(C=O)-, or -(C=O)-NR’-, where R’ represents a hydrocarbon atom or an alkyl radical at C1-C4, the -R- group is a divalent hydrocarbon chain, at C1-C10, linear or branched, and possibly interrupted by one or  is added as a fluxant agent to said composition before, at the same time as or after the step of contacting the composition with the solid mineral particles, said step being achieved before complete evaporation of the compound of formula (I) outside the composition.

The `626 publication teaches utilizing dibasic esters as solvents or co-solvents in cleaning compositions as high performance, environmentally preferable components,  compared to currently available solvents/formulations for cleaning applications, in particular, tar sand, bitumen, asphaltene and the like, or a combination thereof ("heavy oil cleaning"), see [0006]. The heavy oil cleaning composition comprising a blend of dibasic esters, see [0045].
Example 2 of the `626 publication discloses the samples of fresh crude oil were tested against the composition, wherein the composition comprises: from about 30-60%, by weight of the composition, a blend of dibasic esters comprising dialkyl methylglutarate and at least one of a dialkyl adipate or dialkyl ethylsuccinate; from about 30-60%, by weight of the composition, a C5-C20 alcohol ethoxylate surfactant; less than about 5%, by weight of the composition, polyethylene glycol; and from about 5-10%, by weight of the composition, a terpene, see [0134].  Example 1 discloses that the compositions comprise DIB, or IRIS, see [0129-0133].   According to Applicants’ specification, DIB and IRIS are compounds of formula (I), or formula (II), see page 35, Lns. 5-20 of Applicants’ specification.  In addition, the `626 publication discloses a method of cleaning surfaces soiled with one or more heavy oils comprising: (a) providing any of the cleaning compositions described herein; (b) contacting the cleaning composition with a surface soiled with a heavy oil, see [0072].
The `626 publication anticipates Applicants’ claims 1-2, wherein tar sand reads on the bituminous product based on solid mineral particles in contact with a hydrocarbon binder, see the definition of tar sands as a mixture of mostly sand (solid mineral particles), clay, water, and a thick, molasses-like substance call bitumen (hydrocarbon binder), Journal of Union of Concerned Scientists, “What are tar sands”, (2013), p.1-3.   The cleaning composition of the `626 publication comprises a blend of dibasic esters, e.g. DIB, or IRIS, see [0129-0133], see [0045], and [0129-0133].  Even though Applicants’ claim 1 is drawn to a method for preparing a bituminous product based on solid mineral particles in contact with a hydrocarbon binder, the `626 publication is drawn to a method of cleaning surfaces soiled with one or more heavy oils, the limiting steps involved in the two methods (i.e. structural limitations of the methods) are the same: treating tar sands (i.e. a bituminous product based on solid mineral particles in contact with a hydrocarbon binder) with a composition comprising a blend of dibasic esters, such as DIB, and IRIS.  DIB, and IRIS are also disclosed in Applicants’ specification as an active ingredient of fluxant, wherein DIB satisfies the formula (I), and IRIS satisfies the formula (II) according to Applicants’ specification at page 35, Lns. 5-20.  [A] preamble simply stating the intended use or purpose of the invention will usually not limit the scope of the claim, unless the preamble provides antecedents for ensuring claim terms and limits the claim accordingly.   Satisfaction of the claimed steps/elements necessarily results in satisfying the purpose of the invention or the intended use.  Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017).  Therefore, the method of cleaning surfaces soiled with one or more heavy oils comprising: (a) providing any of the cleaning compositions described herein; (b) contacting the cleaning composition with a surface soiled with a heavy oil [0072] reads on the method of variant 1 for preparing a bituminous product of Applicants’ claims 1-4. 

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent  No. 8,926,741 (“the `741 patent”) to Delfosse et al. evidenced by “DBE dibasic ester”, Sigma Aldrich Catalog, downloaded online (2021).

The `741 patent discloses a process for producing cold bituminous mixes, comprising the following successive steps: a) in a mixer, coating, at ambient temperature, all of the solid mineral fractions with all of the binder in emulsion, and optionally a portion of fluxing agent, over a time interval T sufficient to observe a coating of the mix; then b) at the end of the time interval T, adding the remaining amount of fluxing agent, over a time interval t, such that the T/t ratio is greater than 2, the other mixing conditions of steps a) and b) being otherwise substantially identical.
    PNG
    media_image1.png
    167
    677
    media_image1.png
    Greyscale
. See Abstract and claim 1.  In addition, the `741 patent discloses the fluxing agents are esters methyl, ethyl and isobutyl esters of glutaric, succinic and adipic acids, and mixtures thereof, see Col. 5, Lns. 12-14.  Said methyl esters of glutaric, succinic and adipic acids read on bother the formula (I) and (II) of Applicants’ claim 1.  Therefore, the `741 patent reads on claims 1-9.  
In terms of claim 10, the `741 patent discloses the fluxing agent (i.e. Adheflux) is 11% in fluxed bitumen, see TABLE 3, Col. 13, Lns. 12-13.  Furthermore, the `741 patent discloses the fluxing agent is 1 to 20% by weight of fluxing or fluidizing agent relative to binder weight, preferably 1 to 12% by weight of fluxing or fluidizing agent relative to binder weight, see Col. 6, Lns. 62-65.   
In terms of claim 11, the `741 patent discloses the bituminous product is a hot mix (T>100 °C) or warm mix (room temperature<T<100 °C), see Col. 8, Lns. 7-15.
In terms of claim 12, the `741 patent discloses the fluxing agents are esters methyl, ethyl and isobutyl esters of glutamic, succinic and adipic acids, and mixtures thereof, see Col. 5, Lns. 12-14.  For example, the fluxing agent of methyl glutaric ester has chemical structure
    PNG
    media_image2.png
    93
    309
    media_image2.png
    Greyscale
, which reads on the formula (I).  
In terms of claim 13, the `741 patent discloses the fluxing agent is 1 to 20% by weight of 
In terms of claims 14-15, the `741 patent discloses the quantity of fluxing or fluidizing agent is determined as a function of the area of use of the mix asphalt. Low fluxing or fluidizing agent content will be desirable for mix asphalt used in the roadbase or wearing course layer while higher content will be desirable for storable mixes.  For storable cold mix asphalt, content in fluxing or fluidizing agent will advantageously be between 10 and 40% by weight relative to binder weight, preferably 15 to 25% by weight relative to binder weight. See Col. 6, Lns. 55 to Col. 7, Ln. 7.
In terms of claims 16-17, the `741 patent discloses the fluxing or fluidizing agents are esters methyl, ethyl and isobutyl esters of glutamic, succinic and adipic acids, and mixtures thereof, which reads on the formula (I). See Col. 5, Lns. 12-14.  
In terms of claims 18-22, the `741 patent discloses the fluxing or fluidizing agents are methyl esters of glutamic, succinic and adipic acids, and mixtures thereof.  Methyl esters of glutamic, succinic and adipic acids read on the formula (II).  
Therefore, the `741 patent anticipates claims 1-22.

Alternatively, claims 1-22 are subject to the following rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,926,741 (“the `741 patent”), in view of U.S. Patent No. 8,007,657 (“the `657 patent”), and 
“DBE dibasic ester”, Sigma Aldrich Catalog, downloaded online (2021) as a source for the definition of “DBE dibasic ester”.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `741 patent discloses a process for producing cold bituminous mixes, comprising the following successive steps: a) in a mixer, coating, at ambient temperature, all of the solid mineral fractions with all of the binder in emulsion, and optionally a portion of fluxing agent, over a time interval T sufficient to observe a coating of the mix; then b) at the end of the time interval T, adding the remaining amount of fluxing agent, over a time interval t, such that the T/t ratio is greater than 2, the other mixing conditions of steps a) and b) being otherwise substantially identical.
    PNG
    media_image1.png
    167
    677
    media_image1.png
    Greyscale
. mixtures thereof, see Col. 5, Lns. 12-14.  Said methyl esters of glutaric, succinic and adipic acids read on bother the formula (I) and (II) of Applicants’ claim 1.   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed method of claims 1-9 and the method of the `741 patent is that the prior art teaches the fluxing agents are esters methyl, ethyl and isobutyl esters of glutaric, succinic and adipic acids, and mixtures thereof.   By definition, the esters of methyl, ethyl and isobutyl esters of glutaric, succinic and adipic acids include mono-esters and di-esters of methyl, ethyl and isobutyl esters of glutaric, succinic and adipic acids.  For example, the esters of methyl glutaric acid may be interpreted as a mono-methyl glutaric acid ester 
    PNG
    media_image3.png
    198
    277
    media_image3.png
    Greyscale
, or a di-methyl glutaric acid ester 
    PNG
    media_image4.png
    97
    305
    media_image4.png
    Greyscale
, and only the latter reads on the formula (I) and formula (II) of Applicants’ claims.  Therefore, at least the `741 patent is not quite clear the esters of methyl, ethyl and isobutyl esters of glutaric, succinic and adipic acids.  In another word, the `741 patent is not quite clear the fluxing agents are mono-ester or diester of glutaric, succinic and adipic acids, and mixtures thereof.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instantly claimed method would have been obvious over the method disclosed in the `741 patent because the difference is further taught and/or suggsted by the DBE® dibasic ester, see Col. 11, Lns. 1-23.  According to “DBE dibasic ester”, Sigma Aldrich Catalog, downloaded online (2021), the DBE dibasic ester is 
    PNG
    media_image5.png
    156
    264
    media_image5.png
    Greyscale
.   It becomes clear the methyl esters of glutaric, succinic and adipic acids, and mixtures thereof disclosed in the `741 patent include the diesters thereof, which reads on the formulae (I) and (II) of Applicants’ claims 1 and 3.  Therefore, the `741 patent in view of the `657 patent with support of “DBE dibasic ester”, Sigma Aldrich Catalog would have rendered applicants’ claims 1-9 obvious.   

In terms of claim 10, the `741 patent discloses the fluxing agent (i.e. Adheflux) is 11% in fluxed bitumen, see TABLE 3, Col. 13, Lns. 12-13.  Furthermore, the `741 patent discloses the fluxing agent is 1 to 20% by weight of fluxing or fluidizing agent relative to binder weight, preferably 1 to 12% by weight of fluxing or fluidizing agent relative to binder weight, see Col. 6, Lns. 62-65.   
In terms of claim 11, the `741 patent discloses the bituminous product is a hot mix (T>100 °C) or warm mix (room temperature<T<100 °C), see Col. 8, Lns. 7-15.
In terms of claim 12, the `741 patent discloses the fluxing agents are esters methyl, ethyl and isobutyl esters of glutamic, succinic and adipic acids, and mixtures thereof, see Col. 5, Lns. 12-14.  For example, the fluxing agent of methyl glutaric ester has chemical structure 
    PNG
    media_image2.png
    93
    309
    media_image2.png
    Greyscale
, which reads on the formula (I).  
In terms of claim 13, the `741 patent discloses the fluxing agent is 1 to 20% by weight of fluxing or fluidizing agent relative to binder weight, see Col. 6, Lns. 62-65.   
In terms of claims 14-15, the `741 patent discloses the quantity of fluxing or fluidizing agent is determined as a function of the area of use of the mix asphalt. Low fluxing or fluidizing agent content will be desirable for mix asphalt used in the roadbase or wearing course layer while higher content will be desirable for storable mixes.  For storable cold mix asphalt, content in fluxing or fluidizing agent will advantageously be between 10 and 40% by weight relative to binder weight, preferably 15 to 25% by weight relative to binder weight. See Col. 6, Lns. 55 to Col. 7, Ln. 7.
In terms of claims 16-17, the `741 patent discloses the fluxing or fluidizing agents are esters methyl, ethyl and isobutyl esters of glutamic, succinic and adipic acids, and mixtures thereof, which reads on the formula (I). See Col. 5, Lns. 12-14.  
In terms of claims 18-22, the `741 patent discloses the fluxing or fluidizing agents are methyl esters of glutamic, succinic and adipic acids, and mixtures thereof.  Methyl esters of glutamic, succinic and adipic acids read on the formula (II).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,926,741 (“the `741 patent”).

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-22 and claims 1-5 of the `741 patent are both drawn to a method for preparing a bituminous product based on solid mineral particles in contact with a hydrocarbon binder using fluxing agent such as methyl, ethyl and isobutyl esters of glutaric, succinic and adipic acids, and mixtures thereof [i.e. the compounds of Formulae (I) and/or (II)].  Also see the 102(a)(1) and 103(a) rejections over the `741 patent for detail analysis.  
	

Conclusions
Claims 1-22 are rejected.
Claims 1-22 are objected to.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731